ATTORNEY                     GENERAL


                            AUSTIS.     TEXAS      78711



                                December        29, 1971



Honorable    Bevington  Reed                      Opinion      NO.    M-1024
Commissioner
Coordinating    Board                             Re:      Tuition fees for students
Texas College     and University                           who are citizens of any
   System                                                  country other than the
P. 0. Box 12788, Capitol          Station                  United States.
Austin, Texas   78711

Dear Dr.    Reed:

             Your request      for    an opinion        asks   the    following   question:

             “The Coordinating     Board requests    your opinion
      as to whether a student who is a citizen           of any
      country   other than the United States of America
      as identified     in Item (7) of Section     l.(a)   is a
      ‘nonresident     student’   for purposes   of Item (1) of
      Section   1. (b) of Article     2654c.”

          Subdivision    (1) of Subsection    (b) of Section 1 of
Article 2654c, Vernon’s     Civil   Statutes, as amended by House Bill
43, Acts 62nd Legislature,      R.S. 1971, Ch. 511, p. 1745, provides

             “(b) Notwithstanding     the provisions                 of   sub-
      section    (a) of this section:

              “(1) Any nonresident        student who is enrolled
      for the spring         semester of 1971 in an institution
      covered     by subsection       (a) of this section   may con-
      tinue to enroll         at the same institution     at the same
      tuition     rate that was effective        at the time of his
      original      enrollment     until  one of the following    con-
      ditions     first    occurs:

                    e receives    the degree at the degree
      level”~~!eh      the baccalaureate     master’s
      doctoral    degree)   toward which he is work&irduring
      the spring semester of 1971; or



                                         -4995-
Hon. Bevington               Reed,    page     2         (M-1024)



                  “(ii)       he voluntarily    withdraws from the in-
          stitution          or the institution     involuntarily     with-
          draws the          student  for disciplinary      reasons   or for
          failing       to    meet the academic standards         of the in-
          stitution;          or

          of   lg;‘5(iii)      the    t ermination         of   the   spring   semester
                      . )’

          Subdivision                     (7) of Subsection  (a) of Section  1 of Article
2654~) Vernon’s   Civil                   Statutes,  as amended by Senate Bill   1036,
Acts 62nd Legislature,                     R.S. 1971, Ch. 958, p. 2898, provides:

                 “(7) Tuition    for students   who are citizens
          of any country     other than the United States of
          America is Fourteen Dollars        ($14) per semester
          credit    hour, but the total    of such charge shall
          be not less than Two Hundred Dollars         ($200) per
          semester or twelve       (12) week summer session,     and
          not less than One Hundred Dollars        ($100) per six
          (6) week summer term.”

              The provisions     of Senate Bill        1036 above quoted apply
to the tuition       fees payable by students          who are citizens        of any
country    other than the United States for two reasons:                    (1) the
provisions     of Senate Bill      1036 are a later        expression     of the
Le islature      than the provisions        of House Bill      43 above quoted;       and
7+-T--t e  provisions
                ~’        of Senate    Bill    1036   above   quoted   apply    to a
particular     class    of nonresident      students,     that is,    those who do
not reside     in the United States.

                  In   Wright        v.    Broeter,      196 S.W.2d 82 (Tex.Sup.     1946),
it   is    stated:

                  ‘1. . . In order to uphold both acts the first
          act may be regarded         as an exception    to the second.
          Cain v. State,       supra.     Under the rule requiring
          that the two acts be construed           together    as one, we
          are not concerned       with the question      of whether or
          not any provisions        in one may be found to be repug-
          nant to corresponding         provisions    in the other.      Our
          concern     in this case is limited       to a consideration
          of whether or not there is repugnancy             between the
          particular     provisions      of the acts with reference       to
          service     of process.      If it should be granted,       as



                                                      -4996-
Hon. Bevington         Reed,   page    3’      (M-1024)



      contended,      that certain   provisions    of the second
      act are repugnant       to corresponding     provisions     of
      the first,      it would not follow      that the whole of
      the first     be stricken    down, for the second act would
      repeal    the first    act only to the extent of the re-
      pugnancy.      Any provisions     in the first    act not repug-
      nant to provisions        of the second act would remain
      as valid portions       of the two acts considered         as one.
      As stated     in Garrison    v. Richards,    supra (107 S.W.
865) :    ‘Where two acts are passed at the same
      session    of the Legislature       they should be con-
      strued together       as one act,    and, if possible,      so
      that both may stand.         McGrady v. Terrell,       98 Tex.
427, 84 S.W. 641; Lewis'        Suth. on Stat.      Const.,
      4 268.     But where the two are repugnant          and ir-
      reconcilable,       the one approved last repeals        the
      other to the extent of the repugnancy.“’

See ,also     Allied    Finance   v.   Falkner,      397 S.W.2d 846 (Tex.Sup.   1966).

               The rule applicable    to the two acts in question   is
distinctly      stated  in 53 Tex.Jur.2d    160, Statutes, Sec. 110, as
f,ollows :~

              “The enactment of a general         law does not
      ordinarily      operate  as a repeal      of a particular
      or special      law, by implication,       though both re-
      late to the same subject          matter.     On the contrary,
      both statutes       are permitted     to stand,   and the general
      law is applicable       to all cases not embraced by the
      specific     act.    In other words, the particular          act
      is construed      as constituting      an exception    to the
      general    law.     This is a settled      rule of construction,
      based on the presumption          that a specific     statute
      evidences     the intention     of the legislature       more
      clearly    than a general      one, and therefore      should
      control .I’

             In our opinion,      the two acts being construed      are not
repugnant    and may be harmonized?       as above shown.   In view of the
foregoing    you are advised      that in our opinion   the provisions     of
Subdivision      (1) of Subsection     (b) of Section  1 of Article    2654c,
Vernon’s    Civil   Statutes,    as amended by House Bill   43, supra, are
not applicable      to students    who are citizens   of any country    other
than the United States        for the reason that tuition    of these


                                            -4997-
Hon. Bevington    Reed,   page   4      (M-1024)



particular    students    is governed by the provisions     of Subdivision
(7) of Subsection      (a) of Section  1 of Article    2654c, Vernon's
Civil   Statutes,   as amended by Senate Bill     1036, supra.

                                 SUMMARY

              The tuition   applicable     for students     who are
      citizens     of any country    other than the United
      States    is governed by the provisions           of Sub-
      division     (7) of Subsection      (a) of Section     1 of
      Article     2654c, Vernon's    Civil    Statutes,    as amended
      by Senate Bill      1036, Acts 62nd Legislature,          R.S.
      1971, Ch. 958, page 2898.
                                               n




Prepared    by John Reeves
Assistant    Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor,  Chairman
W. E. Allen,  Co-Chairman
W. 0. Shultz
Houghton Brownlee
Jack Goodman
V. F. Taylor

SAM MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                                     -4998-